Name: Commission Regulation (EEC) No 2490/86 of 1 August 1986 amending Regulation (EEC) No 1902/86 laying down detailed rules for the application of Council Regulation (EEC) No 758/86 on the import system applicable in 1986 to products falling within subheading 07.06 A of the Common Customs Tariff and originating in third countries which are not members of GATT, in respect of the period of validity of certain licences
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 8 . 86 Official Journal of the European Communities No L 217/5 COMMISSION REGULATION (EEC) No 2490/86 of 1 August 1986 amending Regulation (EEC) No 1902/86 laying down detailed rules for the application of Council Regulation (EEC) No 758/86 on the import system applicable in 1986 to products falling within subheading 07.06 A of the Common Customs Tariff and originating in third countries which are not members of GATT, in respect of the period of validity of certain licences quantities smaller than those applied for ; whereas it should, therefore, be provided that the period of validity of the import licence should begin from the actual date of issue ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 604/83 of 14 March 1983 on the import system applicable in 1983 to 1986 to the products falling within subheading 07.06 A of the Common Customs Tariff and amending Regulation (EEC) No 950/68 on the Common Customs Tariff ('), and in particular Article 2 thereof, Having regard to Council Regulation (EEC) No 1898/86 of 17 June 1986 amending Regulation (EEC) No 758/86 on the import system applicable in 1986 to products falling within subheading 07.06 A of the Common Customs Tariff and originating in third countries which are not members of GATT (2) and in particular Article 2 thereof, Whereas, following the increase in the tariff quota provided for in the abovementioned Regulation (EEC) No 1898/86, Commission Regulation (EEC) No 1902/86 (3) lays down detailed rules as regards the granting of import licences for the products in question ; whereas the licences are not actually issued on the day when the application for a licence is submitted but at the end of a process of examination and submission of applications to the Commission which may, where necessary in order to comply with the tariff quota, result in the acceptance of HAS ADOPTED THIS REGULATION : Article 1 The following paragraph shall be added to Article 4 of Regulation (EEC) No 1902/86 : '4 . Licences for which applications were submitted from 25 to 27 June 1986 shall be considered as having been issued on 4 July 1986 ; the said date shall be included in the period of validity of the licence .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 4 July 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 August 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 72, 18 . 3 . 1983, p . 3 . 0 OJ No L 164, 20. 6 . 1986, p. 1 . (J) OJ No L 164, 20 . 6 . 1986, p . 10 .